Citation Nr: 0306760	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  97-23 675A	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  The entitlement to service connection for the cause of 
the veteran's death.

2.  The entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from November 1940 to February 1945.  
He died on April [redacted], 1996.

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In March 1999, the Board remanded this case to the RO for 
review of additional evidence.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on April [redacted], 1996, as a result of 
cardiorespiratory arrest due to pneumonia due to lung cancer.

4.  At the time of his death, the veteran was service-
connected for anxiety reaction, rated as 50 percent 
disabling, and for bronchial asthma and neurocirculatory 
asthenia, both rated as noncompensable disabling; for a 
combined rating of 50 percent.

5.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of the 
veteran's death.

6.  At the time of death, the veteran did not have a 
permanent total service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).  

2.  Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(D), 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021(a)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted and 
became effective.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, the VCAA also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims for the 
cause of the veteran's death and Chapter 35 benefits have 
been properly developed as service, non-VA and VA medical 
records, private physician's statements, certificates of 
marriage and death, and the appellant's and her 
representative's statements have been associated with the 
claims file.  

With regard to the RO's compliance with the Board's March 
1999 remand instructions, the Board notes that the RO was 
instructed to review the additional evidence, which was 
received, and added to the claims folder without a waiver of 
the appellant's right to have that evidence initially 
considered by the RO, prior to the certification of the case 
to the Board.  As the Board remand observed, any pertinent 
evidence submitted by an appellant or representative, which 
is accepted at the Board, must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless the appellant waives this procedural right.  
Then, the RO was to readjudicate the appellant's claims and 
issue a supplemental statement of the case (SSOC). 

In compliance with Board's remand, the RO reviewed the 
additional evidence and a copy of the veteran's death 
certificate received in April 2002 and notified the appellant 
of the provisions of the VCAA.  In March and June 2002, the 
RO readjudicated the appellant's claims and issued SSOCs.

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 1999 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service, 
non-VA and VA medical records, lay statements, certificate of 
death, and private physician statements, which evaluate the 
status of the veteran's health before and at the time of his 
death, are adequate for determining whether service 
connection is warranted for the cause of the veteran's death 
and whether the appellant is entitled to Chapter 35 benefits.

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection for cause of death or for benefits under the 
provisions of Chapter 35.  This is so because the 
requirements regarding notice, which must be provided to the 
appellant under the VCAA have been satisfied by the various 
informational letters, the August 1997 statement of the case, 
the SSOCs issued in March and June 2002, the Board remand, 
and the March 2002 VCAA letter, as VA advised the appellant 
and her representative of the provisions of the VCAA and of 
what must be demonstrated to establish service connection for 
cause of the veteran's death and entitlement to Chapter 35 
benefits, asked her to provide additional information, and 
advised her of the RO's efforts to obtain information in 
support of her claims. 

In light of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to substantiate 
her claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  As such, 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Analysis

Service Connection for Cause of Death

The appellant's principal argument is that the veteran's 
death was due to his service-connected disabilities.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
malignant tumors, will be presumed to be related to service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, there is no evidence of record, to include the 
veteran's service medical records and post-service medical 
records, that the veteran's lung cancer and resulting 
pneumonia and cardiorespiratory arrest were incurred in 
service or within one year after discharge.  

Service medical records show that the veteran was treated on 
several occasions for acute bronchitis and for 
neurocirculatory asthenia.  In September 1944, the veteran 
was hospitalized for chronic bronchial asthma and 
neurocirculatory asthenia.  In January and February 1945, the 
veteran was hospitalized, and later discharged from the 
service, for severe, mixed-type psychoneurosis.  In a May 
1945 rating decision, the RO awarded service connection for 
psychoneurosis, mixed-type; chronic bronchial asthma, mild; 
and neurocirculatory asthenia. 

On VA examination in June 1946, May 1948, September 1948 and 
August 1954, the veteran's lungs were clear and his 
respiratory system was clinically normal.  The August 1954 VA 
examiner found no evidence of organic pulmonary disease or 
impairment of pulmonary function.

In December 1990, the veteran was hospitalized for left lower 
lobe bronchopneumonia.  At discharge his lungs were noted as 
clear to auscultation.

At the time of his death, service connection had been 
established only for anxiety reaction, rated as 50 percent 
disabling, and for bronchial asthma and neurocirculatory 
asthenia, both rated as noncompensable disabling; for a 
combined rating of 50 percent.  The veteran expired on April 
[redacted], 1996.  The immediate cause of death, as noted on the 
death certificate, was cardiorespiratory arrest, due to 
pneumonia and lung cancer.  No autopsy was performed and the 
veteran was cremated.  There were no conditions listed as 
being due to, or the consequence of, the veteran's service-
connected psychiatric, bronchial asthma or neurocirculatory 
asthenia disabilities.

In a December 1997 statement, Agnes L. Charles, M.D. 
indicated that the veteran was under her medical care until 
he eventually died from complications related to his lung 
carcinoma.  She added that, during the course of this 
disease, the veteran developed several pneumonic infections 
secondary to bronchial obstruction due to his tumor.

In a December 1997 statement, Dr. Norman R. Rosario Santos, 
the veteran's psychiatrist, noted that he first treated the 
veteran in April 1980 and that Dr. Duran previously had 
treated the veteran for four years.  During this period of 
treatment until his last visit in January 1996, the veteran 
was also treated at the VA hospital for bronchial asthma and 
diabetes, conditions that exacerbated his emotional state and 
hastened him towards the continual treatment for the 
emotional state from which the veteran suffered.  Dr. Santos 
added that the veteran died of a disease that involved 
several systems.  Nonetheless, the emotional condition that 
the veteran suffered, and for which he always needed 
individual psychotherapy treatment during the last 16 years, 
was always precipitated by his pulmonary pathology condition.

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by active service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  There is no probative evidence that 
the veteran's service-connected psychiatric, bronchial asthma 
or neurocirculatory asthenia disabilities substantially or 
materially contributed to the cause of his death.  Dr. 
Charles noted that the veteran had been under her care until 
he eventually died from complications related to his lung 
cancer and that, during the course of this disease, the 
veteran developed several pneumonic infections secondary to 
bronchial obstruction due to his tumor.  Dr. Santos, on the 
other hand, indicated that the veteran's psychiatric 
treatment was always precipitated by his pulmonary pathology 
condition.  Neither physician indicates that the veteran's 
service-connected disabilities caused, or directly 
contributed to, his death.  Thus, there is no probative 
evidence indicating that anything other than the veteran's 
lung cancer ultimately lead to his death.

On the basis of the evidence of record, the Board concludes 
the appellant's claim for service connection for the cause of 
the veteran's death must be denied.  As noted above, there is 
no competent medical evidence of record, which supports an 
etiological relationship between any condition the veteran 
was treated for in service and the subsequent development of 
lung cancer many years after service.  Moreover, the medical 
evidence of record does not reflect any complaints, 
treatment, manifestations or diagnosis of any chronic 
abnormalities of the respiratory or pulmonary system, except 
for bronchial asthma, in service or within one year of 
discharge from service.  Nor does it show an etiological 
relationship between the cardiorespiratory arrest that was 
the direct cause of his death and any incident or event from 
his service.  Thus, service connection is not warranted for 
lung cancer or pneumonia.  In addition, although alleged by 
the appellant, there is no competent medical evidence, which 
reflects that the veteran's service-connected disorders 
aggravated or in way contributed to the onset, and related 
medical problems, which directly caused or contributed to his 
death in April 1996.  

In summary, no medical evidence of record links the cause of 
the veteran's death as listed on his death certificate to any 
event or etiology of service.  Moreover, application of the 
pertinent statutes and regulations does not permit the grant 
of service connection for the veteran's lung cancer on a 
presumptive basis since it is not shown that such disease or 
disorder became manifest within one year after service.  38 
C.F.R. §§ 3.307, 3.309.

The only remaining evidence in support of the appellant's 
claims is her own opinion linking the veteran's death to his 
service-connected disabilities.  However, being a layperson, 
she is not competent to give an opinion regarding medical 
causation or diagnosis, and her statements on such matters do 
not establish service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the claim must be denied.

Entitlement to Dependent's Educational Assistance

In order to establish entitlement to educational benefits 
under Chapter 35, VA regulations provide that the applicant 
must meet certain criteria.  The applicant must be the 
dependent of a veteran who was discharged from service under 
conditions other than dishonorable, and the veteran must have 
died as a result of a service-connected disability or had a 
permanent and total service-connected disability at the time 
of his or her death.  38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2002).  In the instant case, the veteran did not die from a 
service-connected disability, nor was he permanently and 
totally disabled at the time of his death from a service-
connected disability.

Consequently, entitlement to educational assistance under 
Chapter 35 is denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because of 
a lack of entitlement under the law).

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

